DETAILED ACTION
This office action is in response to Applicant’s submission filed on 1 September 2020. 
THIS ACTION IS NON-FINAL.
In view of the Appeal Brief filed on 18 March 2020 and Applicant’s Amendment/Argument filed on 1 September 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

Status of Claims

Claims 1, 3-11, 13-23 are pending.
Claims 2, 12 are cancelled
Claims 1, 3-11, 13-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claims 1, 3-11, 13-23 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 3-11, 13-23 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-11, 13-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 1, 11, 20, 
(a) “automatically generating … a hypothetical ontological link data structure … and automatically generating the hypothetical ontological link data structure, defining a data representation of a potential relationship between at least two entities in the ontology data structure that do not have existing links to each other, based on result of the analysis”, is considered new matter, for lack of description in the original specification for it.   The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.
(b) “automatically generating … a first evidential statement data structure specifying a first evidential statement for which corroboration is sought at least by automatically processing … a question corresponding to the hypothetical ontological link data structure, wherein the first evidential statement is associated with an answer to the question automatically generated by the question answering computer system pipeline …”, is considered new matter, for lack of description in the original specification for it.   The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.
Regarding claims 3-10, 21-23 / 13-19, which depend on above rejected claim 1 / 11, are rejected for the same reason. 
Regarding claim 22, “retrieving a question template set, comprising at least one question template, from a question template repository based on a link type associated with the hypothetical ontological link, wherein the question template repository stores different question template sets for different link types; and automatically generating, by an automated question generator, the question based on the retrieved question template set”, is considered new matter, for lack of description in the original specification for it.   The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.
Regarding claim 23, “wherein: the hypothetical ontological link has a link type, and wherein the hypothetical ontological link has a plurality of associated sub-links, each sub-link having an associated sub-link type corresponding to the link type of the hypothetical ontological link, the automatic generation of the first evidential statement for which corroboration is sought, and the automatic processing of the corpus of evidence are executed with regard to each associated sub-link in the plurality of associated sub-links, and generating the indication of trustworthiness comprises accumulating measures of corroboration generated for each of the sub-links in the plurality of associated sub-links to generate a score for the hypothetical ontological link”, is considered new matter, for lack of description in the original specification for it.   The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1, 3-11, 13-23 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims)  With regards to claim 1 / 11 / 20, the claim recites a method / non-transitory program product / apparatus, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 11 / 20, in part, recites 
“… generating … a hypothetical ontological link data structure representing a hypothetical ontological link between at least two entities of an ontology data structure at least by automatically analyzing the ontology data structure to identify potential ontological relationships between entities that do not have existing links to each other in the ontology data structure, and automatically generating the hypothetical ontological link data structure, defining a data representation of a potential relationship between at least two entities in the ontology data structure that do not have existing links to each other, based on results of the analysis; 
… generating … a first evidential statement data structure specifying a first evidential statement for which corroboration is sought at least by automatically processing … a question corresponding to the hypothetical ontological link data structure, wherein the first evidential statement is associated with an answer to the question …. and is an evidential statement for supporting or refuting the hypothetical ontological link represented by the hypothetical ontological link data structure; 
… processing … a corpus of evidence data to determine a measure of corroboration of the first evidential statement by other evidence data in the corpus of evidence data at least by performing … natural language processing of the first evidential statement and the other evidence data in the corpus of evidence data and comparing one or more natural language processing extracted first characteristics of natural language content of the first evidential statement to one or more natural language processing extracted second characteristics of natural language content of the evidence data in the corpus of evidence Page 2 of 63 Adderly et al. - 14/547,202data to calculate a corroboration value indicating an equivalency of facts or conclusions specified in the evidence data and the first evidential statement, wherein the measure of corroboration is determined based on the corroboration value; 
Generating … an indication of trustworthiness of the first evidential statement based on the measure of corroboration of the first evidential statement by the other evidence data in the corpus of evidence data; and 
Generating … a modified ontology data structure, at least by adding the hypothetical ontological link to the ontology data structure as an actual ontological link to generate the modified ontology data structure, in response to the indication of the trustworthiness of the first evidential statement indicating the first evidential statement to be trustworthy”.
The limitation “… generating … a hypothetical ontological link data structure representing a hypothetical ontological link between at least two entities of an ontology data structure at least by …. analyzing the ontology data structure to identify potential ontological relationships between entities that do not have existing links to each other in the ontology data structure, and …. generating the hypothetical ontological link data structure, defining a data representation of a potential relationship between at least two entities in the ontology data structure that do not have existing links to each other, based on results of the analysis”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “data processing system”, “computer system”, “non-transitory computer readable medium having computer readable program … executed on a data processing system”, “processor”, “memory comprises instructions … executed by the process”, in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components,  “generating” in the limitation citied above could be performed by a human mind to analyze profile dataset of a crime, with possible aid of paper & pen and/or calculator (e.g., a human detective can analyze collected evidence and Q&A from suspects / witnesses, to draw on paper knowledge graph with logic links between entities, to generate / verify hypothesis, to derive new logical links between entities, and Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Similarly, the limitations of “… generating … a first evidential statement data structure specifying a first evidential statement for which corroboration is sought at least by automatically processing …. a question corresponding to the hypothetical ontological link data structure, wherein the first evidential statement is associated with an answer to the question …. and is an evidential statement for supporting or refuting the hypothetical ontological link represented by the hypothetical ontological link data structure”, “… processing … a corpus of evidence data to determine a measure of corroboration of the first evidential statement by other evidence data in the corpus of evidence data at least by performing … natural language processing of the first evidential statement and the other evidence data in the corpus of evidence data and comparing one or more natural language processing extracted first characteristics of natural language content of the first evidential statement to one or more natural language processing extracted second characteristics of natural language content of the evidence data in the corpus of evidence Page 2 of 63 Adderly et al. - 14/547,202data to calculate a corroboration value indicating an equivalency of facts or conclusions specified in the evidence data and the first evidential statement, wherein the measure of corroboration is determined based on the corroboration value”,  “generating … an indication of trustworthiness of the first evidential statement based on the measure of corroboration of the first evidential statement by the other evidence data in the corpus of evidence data”, “generating …. a modified ontology data structure, at least by adding the hypothetical ontological link to the ontology data structure as an actual ontological link to generate the modified ontology data structure, in response to the indication of the trustworthiness of the first evidential statement indicating the first evidential statement to be trustworthy”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting computing device, processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components,  “generating”, “processing” in the limitation citied above could be performed by a human mind to analyze profile dataset of a crime, with possible aid of paper & pen and/or calculator (e.g., a human detective can analyze collected evidence and Q&A from suspects / witnesses, generate / verify hypothesis, to derive logical links between entities), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The limitation cited above also include 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 11 / 20 recites additional elements: “data processing system”, “computer system”, “non-transitory computer readable medium having computer readable program … executed on a data processing system”, “processor”, “memory comprises instructions … executed by the process”.  These computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 11 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing & calculation, the computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.     The claim is not patent eligible.

Claims 3-10, 21-23 / 13-19 are dependent on claim 1 / 11 and include all the limitations of claim 1 / 11. Therefore, claims 3-10, 21-23 / 13-19 recite the same abstract ideas. 
With regards to claims 3-10, 21-23 / 13-19, the claims described further analysis of the collected information, and recite a similar abstract idea, without providing anything significantly more to the invention.  For example, but for the language about generic computer components,  the limitations citied above could be performed by a human mind to analyze personal profile dataset, with possible aid of paper & pen and/or calculator (e.g., a human detective can analyze collected evidence and Q&A from suspects / witnesses, to draw on paper knowledge graph with logic links between entities, to generate / verify hypothesis, to derive new logical links between entities, and update the knowledge graph with trusted new links), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.   That is, other than the recitation of generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.    Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using generic computing components to execute a program to perform the steps.  The computer components for executing the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing and calculation amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 8, 11, 13-14, 18, 20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US-PGPUB NO.2009/0287678 A1 [hereafter Brown] in view of Omoigui et al., US-PGPUB NO.2010/0070448 A1 [hereafter Omoigui], Zhuge, et al., “Autonomous semantic link networking model for the Knowledge Grid”, Concurrency and Computation: Practice and Experience, Concurrency computat.: Pract. Exper. 2007; 19:1065-1085 [hereafter Zhuge] and Mamou et al., US-PATENT NO.8,650,031B1 [hereafter Mamou].

With regards to claim 1, Brown teaches 
“A method, in a data processing system comprising a processor and a memory, for evaluating an evidential statement in a corpus of evidence, the method comprising: …
automatically generating, by a hypothetical link evaluation pipeline, a first evidential statement data structure specifying a first evidential statement for which corroboration is sought (Brown, FIG.1B & [0026], ‘collecting supporting evidence for a large set of candidate answers based on an analysis including these multiple passages’) ….; 
automatically processing, by a link scoring and analyzer engine of the data processing system, a corpus of evidence data to determine a measure of corroboration of the first evidential statement by other evidence data in the corpus of evidence data at least by performing computerized natural language processing of the first evidential statement and the other evidence data in the corpus of evidence data (Brown, FIG.1B, [0026], ‘collecting supporting evidence for a large set of candidate answers based on an analysis including these multiple passages’), [0097], ‘Candidate Answer Type Analysis (produces a probability measure that Candidate Answer is of the correct type’) and comparing one or more natural language processing extracted first characteristics of natural language content of the first evidential statement to one or more natural language processing extracted second characteristics of natural language content of the evidence data in the corpus of evidence Page 2 of 63 Adderly et al. - 14/547,202data (Brown, FIG.2B, Element 50, ‘Supporting passage (read: second evidential statement) retrieval, and  [0101], ‘Scored are obtained from a wide range of features (read: characteristics) , e.g., co-occurrence of answers and query terms’) to calculate a corroboration value indicating an equivalency of facts or conclusions specified in the evidence data and the first evidential statement, wherein the measure of corroboration is determined based on the corroboration value (Brown, FIG.2B & [0101], ‘Scored are obtained from a wide range of features (read: characteristics) , e.g., co-occurrence of answers and query terms’, [0102], ‘candidate answers are compared and evaluated by applying the prediction function to the complete feature set or subset thereof’, [0053], ‘producing a score … comprises a term match score … determining if the number matches a number of terms in a candidate answer’); …”

Brown does not explicitly detail “automatically generating, by a hypothetical link identification engine of the data processing system, a hypothetical ontological link data structure representing a hypothetical ontological link between at least two entities of an ontology data structure … and generating, by an ontology modification engine, a modified ontology data structure, at least by adding the hypothetical ontological link to the ontology data structure as an actual ontological link to generate the modified ontology data structure, in response to the indication of the trustworthiness of the first evidential statement indicating the first evidential statement to be trustworthy”
However Omoigui teaches “automatically generating, by a hypothetical link identification engine of the data processing system, a hypothetical ontological link data structure representing a hypothetical ontological link between at least two entities of an ontology data structure (Omoigui shows that non-existing links between knowledge entities can be inferred by the system from the ontology structure, i.e., generating hypothetical links, e.g., [0313], ‘to link information dynamically, semantically …. Even if those information items do not contain the links themselves’, [0321], ‘utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network’ and FIGURE 3, Information Nervous System, Row 6, ‘Knowledge Ontology and inference’, ‘infer new connections and properties in the semantic network’) … and generating, by an ontology modification engine, a modified ontology data structure, at least by adding the hypothetical ontological link to the ontology data structure as an actual ontological link to generate the modified ontology data structure, in response to the indication of the trustworthiness of the first evidential statement indicating the first evidential statement to be trustworthy (Omoigui, [1520], ‘support dynamic updates of ontologies ….adding/modifying semantic links based on the new version of the ontology’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown and OMOUGUI before him or her, to modify the evidence support analysis & evaluation system and method of Brown to include system and method for evaluating dynamic links between objects in the semantic network taught in OMOUGUI.   
The motivation for doing so would have been to ‘allow the user of the semantic client to navigate Deep Info’ (OMOUGUI, [2647]). 

The combined teaching described above will be referred as Brown + Omoigui hereafter.

Brown + Omoigui does not explicitly detail “at least by automatically analyzing the ontology data structure to identify potential ontological relationships between entities that do not have existing links to each other in the ontology data structure, and automatically generating the hypothetical ontological link data structure, defining a data representation of a potential relationship between at least two entities in the ontology data structure that do not have existing links to each other, based on results of the analysis”, “at least by automatically processing, via a question answering computer system pipeline, a question corresponding to the hypothetical ontological link data structure, wherein the first evidential statement is associated with an answer to the question automatically generated by the question answering computer system pipeline, and is an evidential statement for supporting or refuting the hypothetical ontological link represented by the hypothetical ontological link data structure”.
However Zhuge teaches “at least by automatically analyzing the ontology data structure to identify potential ontological relationships between entities that do not have existing links to each other in the ontology data structure, and automatically generating the hypothetical ontological link data structure, defining a data representation of a potential relationship between at least two entities in the ontology data structure that do not have existing links to each other, based on results of the analysis (Zhuge, teaches analyzing ontology to derive new links between entities, e.g., Figure 1, p.1067,  

    PNG
    media_image1.png
    340
    450
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    488
    media_image2.png
    Greyscale

)” and “at least by automatically processing, via a question answering computer system pipeline, a question corresponding to the hypothetical ontological link data structure, wherein the first evidential statement is associated with an answer to the question automatically generated by the question answering computer system pipeline, and is an evidential statement for supporting or refuting the hypothetical ontological link represented by the hypothetical ontological link data structure (Zhuge, teaches processing queries about semantic links and providing answers, e.g., Figure 2, p.1069, 

    PNG
    media_image3.png
    500
    564
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    657
    media_image4.png
    Greyscale

) ”.
Brown + Omoigui and Zhuge before him or her, to modify the evidence support analysis & evaluation system and method of Brown + Omoigui to include analyzing ontology to identify and evaluate new links as taught in Zhuge.   
The motivation for doing so would have been ‘to support intelligent applications on large-scale networks’ (Zhuge, Abstract)’.

The combined teaching described above will be referred as Brown + Omoigui + Zhuge hereafter.

Brown + Omoigui + Zhuge does not explicitly detail “generating, by the link scoring and analyzer engine of the data processing system, an indication of trustworthiness of the first evidential statement based on the measure of corroboration of the first evidential statement by the other evidence data in the corpus of evidence data”.
However Mamou teaches “generating, by the link scoring and analyzer engine of the data processing system, an indication of trustworthiness of the first evidential statement based on the measure of corroboration of the first evidential statement by the other evidence data in the corpus of evidence data (Mamou, FIG.2,  Item 230, ‘Evaluate a portion of the transcription hypothesis using a co-occurrence identification process … The co-occurrence score representing a measure of sematic relation of the proposed query terms based on identified co-occurrence frequencies within the individual web documents’, Col 7, Line 39-41, ‘Each respective hypothesis includes a measure or indication of confidence, that is, a level of confidence of being correctly recognized’ Col 12, Line 35-38 ‘This co-occurrence score represents or indicates a measure of semantic relation of the proposed query terms based on identified co-occurrence frequencies within the individual web document’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui + Zhuge and Manou before him or her, to modify the evidence support analysis & evaluation system and method of Brown + Omoigui + Zhuge to include trustworthiness measure of corroboration related to hypothetical links taught in Mamou.   
The motivation for doing so would have been to ‘to increase accuracy’ (Mamou, Abstract)’.

With regards to claim 3, Brown further teaches 
“The method of claim 1, wherein processing the corpus of evidence data comprises: 
analyzing the first evidential statement data structure at least by executing the computerized natural language processing on the first evidential statement data structure to extract, from the natural language content of the first evidential statement data structure, the one or more natural language processing extracted first characteristics of the first evidential statement (Brown, FIG.2B & [0101], ‘Scored are obtained from a wide range of features (read: characteristics) , e.g., co-occurrence of answers and query terms’); selecting a second evidential statement data structure, representing a second evidential statement, from the corpus of evidence data (Brown, FIG.2B, Element 50, ‘Supporting passage (read: second evidential statement) retrieval); analyzing the second evidential statement data structure at least by executing the computerized natural language processing on the first evidential statement to extract, from the natural language content of the second evidential statement data Page 3 of 63 Adderly et al. - 14/547,202structure, the one or more natural language processing extracted second characteristics of the second evidential statement (Brown, FIG.2B & [0101], ‘Scored are obtained from a wide range of features (read: characteristics) , e.g., co-occurrence of answers and query terms’); comparing the one or more natural language processing extracted first characteristics with the one or more natural language processing extracted second characteristics to determine a degree of matching of the one or more natural language processing extracted first characteristics with the one or more natural language processing extracted second characteristics (Brown, [0102], ‘candidate answers are compared and evaluated by applying the prediction function to the complete feature set or subset thereof’); and generating the corroboration value based on the degree of matching (Brown, FIG.2B & [0053], ‘producing a score … comprises a term match score … determining if the number matches a number of terms in a candidate answer’).”

With regards to claim 4, Brown further teaches 
“The method of claim 3, wherein the one or more first characteristics comprises at least one of a sentence structure of the first evidential statement, a lexical answer type of the first evidential statement, a focus of the first evidential statement, a conclusion of the first evidential statement, or a time proximity of the first evidential statement (Brown, FIG.2B, Element 40B, ‘Candidate Answer Scoring’, Element 402, ‘Lexical & Semantic relation in Passage’, and [0101], ‘Scores are obtained from a wide range of features, e.g., co-occurrence (read: time proximity) of answers and query terms’).”

With regards to claim 8, Brown further teaches 
"The method of claim 3, wherein generating the indication of trustworthiness of the first evidential statement further comprises evaluating a relevance of the first evidential statement and second evidential statement (Brown, FIG.1A, Item 50, ‘Evidence Gathering’)…, and wherein the relevance is evaluated according to direct relationships, ownership characteristics, and containment characteristics within the first evidential statement and second evidential statement (Brown, FIG.3, [0104], ‘find the latent meaning, relationships and relevant facts buried within’).”
Brown does not explicitly detail “hypothetical ontological link of ontology data structure”
However OMOUGUI teaches “hypothetical ontological link of ontology data structure (Omoigui shows that non-existing links between knowledge entities can be inferred by the system from the ontology structure, i.e., generating hypothetical links, e.g., [0313], ‘to link information dynamically, semantically …. Even if those information items do not contain the links themselves’, [0321], ‘utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network’ and FIGURE 3, Information Nervous System, Row 6, ‘Knowledge Ontology and inference’, infer new connections and properties in the semantic network’, FIG.43, ‘SMART LINK(METADATA + SEMANTICS + BEHAVIOR)’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown and OMOUGUI before him or her, to modify the evidence support analysis & evaluation system and method of Brown to include system and method for evaluating dynamic links between objects in the semantic network taught in OMOUGUI.   
The motivation for doing so would have been to ‘allow the user of the semantic client to navigate Deep Info’ (OMOUGUI, [2647]). 

With regards to claim 23, Brown further teaches 
"The method of claim 1”
Brown does not explicitly detail “further comprising: Page 11 of 63 Adderly et al. - 14/547,202retrieving a question template set, comprising at least one question template, from a question template repository based on a link type associated with the hypothetical ontological link, wherein the question template repository stores different question template sets for different link types; and automatically generating, by an automated question generator, the question based on the retrieved question template set.”
However Zhuge teaches subtypes in semantic network and making inferences with subtypes (Zhuge, teaches analyzing ontology with subtypes (sub-nodes, sub-links, etc.), e.g., 4.2 “Generalization of semantic rules”, p.1072-1073,  

    PNG
    media_image5.png
    670
    725
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui and Zhuge before him or her, to modify the evidence support analysis & evaluation system and method of Brown + Omoigui to include inferencing with sublinks as taught in Zhuge.   
The motivation for doing so would have been ‘to support intelligent applications on large-scale networks’ (Zhuge, Abstract)’.

Claims 11, 13-14, 18, 20 are substantially similar to claims 1, 3-4, 8.  The arguments as given above for claims 1, 3-4, 8, are applied, mutatis mutandis, to claims 11, 13-14, 18, 20, therefore the rejection of claims 1, 3-4, 8are applied accordingly.

The combined teaching described above will be referred as Brown + Omoigui  + Zhuge + Mamou hereafter.

Claims 5-6, 15-16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US-PGPUB NO.2009/0287678 A1 [hereafter Brown] in view of Omoigui et al., US-PGPUB NO.2010/0070448 A1 [hereafter Omoigui], Zhuge, et al., “Autonomous semantic link networking model for the Knowledge Grid”, Concurrency and Computation: Practice and Experience, Concurrency computat.: Pract. Exper. 2007; 19:1065-1085 [hereafter Zhuge], Mamou et al., US-PATENT NO.8650,031B1 [hereafter Mamou] and Welty et al., Welty et al., “Query Driven Hypothesis Generation for Answering Queries over NLP Graphs”, Lecture Notes in Computer Science, Vol.7650, ISWC 2012, Nov.2012, [hereafter Welty].

With regards to claim 5, Brown further teaches 
“The method of claim 3… performing further analysis of the first evidential statement and second evidential statement to generate a modified corroboration value (Brown, FIG.2B, Element 4B, ‘Candidate Answer Scoring’, and [0055], ‘further score comprises a deeper analysis score').”
Brown + Omoigui  + Zhuge + Mamou does not explicitly detail “wherein generating the corroboration value further comprises: determining if the corroboration value associated with the comparison of the first evidential statement and the second evidential statement is equal to or exceeds a predetermined threshold corroboration value; and in response to the corroboration value equaling or exceeding the predetermined threshold corroboration value”
However Welty teaches “determining if the corroboration value associated with the comparison of the first evidential statement and the second evidential statement is equal to or exceeds a predetermined threshold corroboration value (Welty, 3.1 Generating Hypothesis, ‘They are only accepted if there is evidence for them and confidence in the evidence above certain threshold’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui  + Zhuge + Mamou and Welty before him or her, to modify the system and method for evaluating dynamic links between objects in the semantic network taught by Brown + Omoigui  + Zhuge + Mamou to include evidence threshold in Welty.   
The motivation for doing so would have been for ‘generating hypothesis’ (Welty, 3.1, Generating Hypotheses). 

With regards to claim 6, Brown further teaches 
The method of claim 5, wherein performing further analysis of the first evidential statement and second evidential statement to generate the modified corroboration value comprises at least one of: 
grading (Brown, FIG.2B, Element 40B, ‘Candidate Answer Scoring’) a first source of the first evidential statement and grading a second source of the second evidential statement (Brown, FIG.2B, Element 40A, ‘Supporting Passage Retrieval’); Page 105 of 111 
AUS920140326US 1determining a relevance of the first evidential statement and second evidential statement (Brown, FIG.2B, Element 407, ‘Query Term Matching in Passage and [0005], teaches ‘QA research attempts to deal with a wide range of question types including: fact, list, definition, How, Why, hypothetical, semantically-constrained, and cross-lingual questions’)…; 
evaluating a source type of the first source and a source type of the second source; or evaluating a time proximity of the first evidential statement with the second evidential statement (Brown, FIG.2B, Element 415, ‘Candidate Answer Type Analysis’ , and [0170], ‘examples include annotating segments of text to identify them as…, times, …, temporal conditions’).”
Brown does not explicitly detail “hypothetical ontological link of the hypothetical ontological link data structure”
However OMOUGUI teaches “hypothetical ontological link of the hypothetical ontological link data structure (Omoigui shows that non-existing links between knowledge entities can be inferred by the system from the ontology structure, i.e., generating hypothetical links, e.g., [0313], ‘to link information dynamically, semantically …. Even if those information items do not contain the links themselves’, [0321], ‘utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network’ and FIGURE 3, Information Nervous System, Row 6, ‘Knowledge Ontology and inference’, ‘infer new connections and properties in the semantic network’, FIG.43, ‘SMART LINK(METADATA + SEMANTICS + BEHAVIOR)’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown and OMOUGUI before him or her, to modify the evidence support analysis & evaluation system and method of Brown to include system and method for evaluating dynamic links between objects in the semantic network taught in OMOUGUI.   
The motivation for doing so would have been to ‘allow the user of the semantic client to navigate Deep Info’ (OMOUGUI, [2647]). 

With regards to claim 21, Brown further teaches 
“The method of claim 6”
Brown does not explicitly detail “wherein the hypothetical ontological link is a link that does not exist in the ontology as a valid link between entities of the ontology”
However OMOUGUI teaches “wherein the hypothetical ontological link is a link that does not exist in the ontology as a valid link between entities of the ontology (Omoigui shows that non-existing links between knowledge entities can be inferred by the system from the ontology structure, i.e., generating hypothetical links, e.g., [0313], ‘to link information dynamically, semantically …. Even if those information items do not contain the links themselves’, [0321], ‘utilizes Inference Rules (a predetermined set of heuristics) to add semantic links to the Semantic Network’ and FIGURE 3, Information Nervous System, Row 6, ‘Knowledge Ontology and inference’, ‘infer new connections and properties in the semantic network’, FIG.43, ‘SMART LINK(METADATA + SEMANTICS + BEHAVIOR)’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown and OMOUGUI before him or her, to modify the evidence support analysis & evaluation system and method of Brown to include system and method for evaluating dynamic links between objects in the semantic network taught in OMOUGUI.   
The motivation for doing so would have been to ‘allow the user of the semantic client to navigate Deep Info’ (OMOUGUI, [2647]). 

Claims 15-16 are substantially similar to claims 5-6. The arguments as given above for claims 5-6 are applied, mutatis mutandis, to claims 15-16, therefore the rejection of claims 5-6 are applied accordingly.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US-PGPUB NO.2009/0287678 A1 [hereafter Brown] in view of Omoigui et al., US-PGPUB NO.2010/0070448 A1 [hereafter Omoigui], Zhuge, et al., “Autonomous semantic link networking model for the Knowledge Grid”, Concurrency and Computation: Practice and Experience, Concurrency computat.: Pract. Exper. 2007; Zhuge], Mamou et al., US-PATENT NO.8650,031B1 [hereafter Mamou] and Shear et al., US-PGPUB NO.2014/0280952 A1 [hereafter Shear].

With regards to claim 7, Brown further teaches 
“The method of claim 3, wherein generating the indication of trustworthiness (Brown, FIG.1B, Element 4BA, ‘Candidate Answer Scoring’) of the first evidential statement further comprises evaluating a first source of the first evidential statement and a second source of the second evidential statement (Brown, FIG.1B, Element 40A, ‘Supporting Passage Retrieval’)…” 
Brown + Omoigui  + Mamou does not explicitly detail evaluation based on occupation or reputation.
However Shear teaches “evaluating … based on at least one of an occupation of a first person that is the first source and an occupation of a second person that is the second source, or a reputation of the first person and reputation of the second person (Shear, [0307], ‘based on reputation and relevancy related attributes and assertions’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui  + Mamou and Shear before him or her, to modify the system and method for evaluating dynamic links between objects in the semantic network taught by Brown + Omoigui  + Mamou to include evaluating based on reputation in Shear.   
The motivation for doing so would have been for ‘filter through huge candidate resource sets’ (Shear, [0307]). 

Claim 17 is substantially similar to claim 7. The arguments as given above for claim 7 are applied, mutatis mutandis, to claim 17, therefore the rejection of claim 7 are applied accordingly.

Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US-PGPUB NO.2009/0287678 A1 [hereafter Brown] in view of Omoigui et al., US-PGPUB NO.2010/0070448 A1 [hereafter Omoigui], Zhuge, et al., “Autonomous semantic link networking model for the Knowledge Grid”, Concurrency and Computation: Practice and Experience, Concurrency computat.: Pract. Exper. 2007; 19:1065-1085 [hereafter Zhuge], Mamou et al., US-PATENT NO.8650,031B1 [hereafter Mamou] and Damnjanovic et al. [see PTO-892, p.1., ref. A, hereafter Damnjanovic].

With regards to claim 9, Brown further teaches 
“The method of claim 1, wherein processing the corpus of evidence data comprises: comparing the degree of matching to a first threshold to determine if the degree of matching indicates corroboration of the first evidential statement by the second evidential statement (Brown, FIG.2B; examiner notes … what is basis for determining sufficient or not?)” 
Brown + Omoigui  + Mamou does not explicitly detail checking for copying.
However Damnjanovic teaches “comparing the degree of matching to a second threshold to determine if the degree of matching indicates a copying of at least a portion of the first evidential Page 106 of 111 AUS920140326US 1statement by the second evidential statement or a portion of the second evidential statement by the first evidential statement (Damnjanovic, [0084], ‘presented with evidence …. in counterfeit, tainted, pirated, spelled-alike’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui  + Mamou and Damnjanovic before him or her, to modify the system and method for evaluating dynamic links between objects in the semantic network taught by Brown + Omoigui  + Mamou to include copying or pirating detection in Damnjanovic.   
The motivation for doing so would have been for ‘providing reliable and authentic product information’ (Damnjanovic, [0084]). 

With regards to claim 10, Brown + Omoigui  + Mamou further teaches 
“The method of claim 9” 
Brown + Omoigui  + Mamou does not explicitly detail reducing trustworthiness.
However Damnjanovic teaches “further comprosing, in response to the degree of matching being equal to or greater than the second threshold, reducing a value of the indication of trustworthiness of the first evidential statement (Damnjanovic, [0027], ‘The said invention also discourages …. unreliable and untrustworthy outlets’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui  + Mamou and Damnjanovic before him or her, to modify the system and method for  Brown + Omoigui  + Mamou to include reducing trustworthiness for copying in Damnjanovic.   
The motivation for doing so would have been for ‘providing reliable and authentic product information’ (Damnjanovic, [0084]). 

Claim 19 is substantially similar to claims 9-10. The arguments as given above for claims 9-10 are applied, mutatis mutandis, to claim 19, therefore the rejection of claims 9-10 are applied accordingly.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US-PGPUB NO.2009/0287678 A1 [hereafter Brown] in view of Omoigui et al., US-PGPUB NO.2010/0070448 A1 [hereafter Omoigui], Zhuge, et al., “Autonomous semantic link networking model for the Knowledge Grid”, Concurrency and Computation: Practice and Experience, Concurrency computat.: Pract. Exper. 2007; 19:1065-1085 [hereafter Zhuge], Mamou et al., US-PATENT NO.8,650,031B1 [hereafter Mamou] and Griswold, et al. US-PATENT NO.5,749,736 [hereafter Griswold].

With regards to claim 22, Brown + Omoigui  + Mamou further teaches 
“The method of claim 1” 
Brown + Omoigui  + Mamou does not explicitly detail “further comprising: Page 11 of 63 Adderly et al. - 14/547,202retrieving a question template set, comprising at least one question template, from a question template repository based on a link type associated with the hypothetical ontological link, wherein the question template repository stores different question template sets for different link types; and automatically generating, by an automated question generator, the question based on the retrieved question template set.”
However Griswold teaches “further comprising: Page 11 of 63 Adderly et al. - 14/547,202retrieving a question template set, comprising at least one question template, from a question template repository based on a link type associated with the hypothetical ontological link, wherein the question template repository stores different question template sets for different link types; and automatically generating, by an automated question generator, the question based on the retrieved question template set (Griswold, FIG.5, C23L37-38, ‘When questions are generated, a question template or format is utilized’).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Brown + Omoigui  + Mamou and Griswold before him or her, to modify the system and method for evaluating dynamic links between objects in the semantic network taught by Brown + Omoigui  + Mamou to include generating question from question template as shown in Griswold.   
The motivation for doing so would have been for ‘computerizing learning, response, and evaluation’ (Griswold, Abstract). 


Response to Arguments

Applicant’s arguments filed 1 September 2020 has been fully considered but they are not fully persuasive.
Regarding double patenting rejections, Applicant filed terminal disclaimer on 1 September 2020, and the rejections are withdrawn.
Regarding 101 rejections, Applicant submitted that (p.15-17)

    PNG
    media_image6.png
    403
    739
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    539
    833
    media_image7.png
    Greyscale

Examiner’s reply: As stated in Applicant Arguments/Remarks, the process claimed is similar to a human detective performing investigation and analysis for crimes.  The detective can lay down all the collected evidence between entities on a paper in the form of knowledge graph data structure and make hypothesis about logic links between entities based on collected evidences and Q&A received in investigation.  The detective can based analyze and evaluate the hypothesis based on information collected to determine the trustworthy of the hypothesis and modify the knowledge graph.  The process claimed is a mental process that can be performed by human mind. The additional elements in the claims are general purpose computer components and does not provide anything significantly more to the abstract idea.  Hence the claims are rejected for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding 103 rejections, Regarding amended limitations of Claims 1, 3-11, 13-21 of the instant case, in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action. Additional reference is included to cover the amended claims.  Applicant’s argument is moot.  See 103 rejection section for more detailed analysis







Art Rejection Analysis

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Cucerzan, et al., US-PGPUB NO.2013/0268519A1 [hereafter Cucerzan] shows a support evidence evaluation system.
Sweeney, et al., US-PGPUB NO.2012/0070448A1 [hereafter Sweeney] shows a QA system to answer questions directed to relations between entities in a knowledge base.
Tunstall, et al., US-PGPUB NO.2013/0254182A1 [hereafter Tunstall] shows a systems and methods to determine the validity of knowledge elements.
Ferrucci, et al., US-PGPUB NO.2012/007863 A1 [hereafter Ferucci] shows identifying evidential relationship in question answering systems.
Ferrucci, et al., US-PGPUB NO.2014/0164298 A1 [hereafter Goranson] shows a knowledge processing system that can derive ontology links.
Zhuge et al., “Communities and Emerging Semantics in Semantic Link Network: Discovery and Learning”, IEEE Transactions on Knowledge and Data Engineering, Vol.21, No.6, June 2009 [hereafter Zhuge1].



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126